 

Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This SETTLEMENT AGREEMENT AND MUTUAL RELEASE (“Agreement”) dated as of October
25, 2019 is made and entered into by and between John Price, an individual and
resident of the State of Colorado (“Executive”) and SCWorx Corp., a Delaware
corporation with its principal place of business at 590 Madison Avenue, New
York, NY 10022 (“Worx”). Executive and Worx are sometimes referred to
individually herein as a “Party,” and together herein as the “Parties.”

 

RECITALS

 

WHEREAS, Executive and Worx are parties to an Executive Employment Agreement
dated as of February 1, 2019 (the “Employment Agreement”), which provides for
the Executive’s employment with Worx on the terms and conditions specified
therein (terms that appear in initial capital form in this Agreement and which
are not otherwise defined herein have the meaning set forth in the Employment
Agreement);

 

WHEREAS, the Parties wish to amicably conclude Executive’s employment with Worx
and have agreed that the Executive’s employment with Worx would be deemed
terminated without Cause effective October 25, 2019 (the “End Date”) pursuant to
the terms of this Agreement.

 

NOW, THERFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, the Parties hereby
agree as follows:

 

1.                  Termination of Employment; Transition Assistance.

 

(a)               The Company and the Executive agree that the Executive’s
employment with Worx shall be deemed terminated without Cause effective as of
the End Date. Following the End Date, Executive will have no further employment
duties or responsibilities to Worx and no further authority to act on its
behalf. Effective as of the End Date, except as specifically provided herein,
the Employment Agreement is terminated and of no further force or effect, and
Executive hereby releases any claims to the contrary.

 

(b)               For a period of ninety (90) days after the End Date, in
partial consideration of the releases from Worx as provided in Section 4 below,
Executive will make himself available telephonically to Worx as reasonably
required by Worx to assist a qualified successor chief financial officer to
assume the Executive’s prior duties, as the same were carried out by the
Executive under the Employment Agreement (“Transition Assistance”).

 

2.                  Settlement Payments.

 

(a)               There is a bona fide dispute between the Parties about whether
Executive has any right to receive any additional payments or benefits which
would be payable upon termination of his employment by Worx without Cause
pursuant to Section 8.3 of the Employment Agreement, including without
limitation (i) the issuance of 400,000 shares of Worx common stock underlying
the 400,000 RSUs issued to Executive under the Plan on February 13, 2019, (ii)
payment of the Executive’s Base Salary for six (6) months following the End
Date, and (iii) the payment of fifty percent (50%) of Executive’s target bonus
for 2019. In complete and final settlement of this dispute, in addition to the
other covenants of the Parties herein, Worx agrees as follows:

 



 

 

 

(i)                 After the Effective Date as defined below, to continue to
pay Executive, or cause Executive to be paid, an adjusted annual salary of
$150,000 for period of ninety (90) days after the End Date in accordance with
Worx customary payroll practices; and

 

(ii)              To issue and deliver to Executive 75,000 shares of restricted
Worx common stock under the Alliance MMA Second Amended and Restated 2016 Equity
Incentive Plan (the “Restricted Shares”) of which (i) twenty-five thousand
(25,000) shares of which will be issued on the second trading day immediately
following the filing by Worx of its quarterly report on Form 10-Q for the fiscal
quarter ended September 30, 2019 and (ii) the remainder of which will be issued
on January 2, 2020. Other than as expressly set forth in this Section 2(a), the
Restricted Shares shall be subject only to restrictions on sale and transfer
imposed under applicable securities laws. Worx covenants that the Restricted
Shares shall be deemed included in the registration statement filed by Worx on
Form S-8 under the Securities Act of 1933, as amended (the “Securities Act”) on
September 17, 2019 (the “S-8”) and that such registration statement will be
maintained effective until such shares are freely tradable without any
restrictions on volume or information requirements required by the Securities
Act.

 

(b)               The Executive covenants that the Restricted Shares will be
sold only consistent with the covenants set forth in this Section 2(b).
Accordingly, upon vesting the Executive shall be permitted to sell a number of
Restricted Shares sufficient to satisfy the Executive’s estimated federal, state
and local income tax liability attributable to the vesting of the Restricted
Shares computed on the basis of the highest marginal rate applicable to
individuals on ordinary income for residents of the State of Colorado; provided
that any such sale shall comply with all applicable securities laws. Thereafter,
the Executive shall be permitted to sell the remainder of the then vested
Restricted Shares in an amount equal to ten percent (10%) of the average weekly
trading volume of the Worx common stock over the thirty (30) trading days
preceding the date of the sale of Restricted Shares by the Executive.

 

(c)               Section 409A. The payments made under this Agreement are
intended to comply with section 409A of the Internal Revenue Code of 1986, as
amended, and applicable guidance issued thereunder (“Section 409A”). Payments
made under this Agreement will be interpreted and construed, to the extent
possible, to be distributed in the short-term deferral period, as defined under
Treasury Regulation section 1.409A-1(b)(4), or the separation pay exemption, as
provided in Treasury Regulation section 1.409A-1(b)(9). For purposes of this
Agreement, the phrase “Separation Date” means the date in which Executive’s
“separation from service,” as defined in Treasury Regulation section
1.409A-1(h), occurred. For purposes of this Agreement, each payment made, and
benefits provided under this Agreement is hereby designated as a separate
payment and will not collectively be treated as a single payment, as provided in
Treasury Regulation section 1.409A-2(b)(2)(iii).

 



2

 

 

(d)               COBRA Premiums. If Executive timely elects continued coverage
under COBRA, Worx will pay Executive’s COBRA premiums to continue Executive’s
coverage (including coverage for Executive’s eligible dependents, if applicable)
(“COBRA Premiums”) through the period starting on the End Date and ending six
(6) months after the End Date (the “COBRA Premium Period”); provided, however,
that Worx’s provision of such COBRA Premium benefits will immediately cease if
during the COBRA Premium Period Executive becomes eligible for group health
insurance coverage through a new employer or Executive ceases to be eligible for
COBRA continuation coverage for any reason, including plan termination. In the
event Executive becomes covered under another employer’s group health plan or
otherwise ceases to be eligible for COBRA during the COBRA Premium Period,
Executive must immediately notify Worx of such event.

 

3.                  No Further Obligations. Other than as expressly set forth in
this Agreement, each Party admits and concedes that the other Party does not
have any further, continuing, other, or outstanding obligation (contractual,
statutory or otherwise) to the other Party relating to Executive’s employment
with and/or separation from Worx, including, without limitation, the payment of
any wages or additional compensation.

 

4.                  Indemnification. Executive will retain all of his existing
rights to indemnification and director and officer insurance coverage following
the End Date under the Certificate of Incorporation and the Bylaws of Worx,
including advancement or payments of Executive’s expenses (including his
attorney’s fees) in connection therewith.

 

5.                  Mutual Release of All Claims.

 

(a)               Executive Released Claims. The Executive, on behalf of the
Executive and anyone claiming through the Executive, hereby fully and completely
releases, acquits and forever discharges Worx, its affiliates and related
entities, and each of their respective current and former employees, officers,
directors, stockholders, agents, employees, insurers, attorneys, joint venture
partners, transferees, successors and assigns (each a “Worx Released Party” and
collectively, the “Worx Released Parties”), collectively, separately, and
severally, of and from any and all claims, demands, damages, causes of action,
debts, liabilities, controversies, judgments, and suits of every kind and nature
whatsoever, foreseen, unforeseen, known or unknown, including those that arise
out of or relate to the Executive’s employment or termination of employment with
Worx, that the Executive has had, now has, or may have against the Worx Released
Parties (or any of them) at any time up to and including the date the Executive
executes this Agreement, with the exception of the claims set forth in Section
5(c) below (the claims released in this Agreement are collectively referred to
as the “Worx Released Claims”). The Worx Released Claims include all claims
arising under any federal, state or local statute or ordinance, constitutional
provision, public policy or common law, including Title VII of the Civil Rights
Act of 1964, the Equal Pay Act, the Employee Retirement Income Security Act
(with respect to unvested benefits), COBRA, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Colorado Equal Pay for Equal Work Act, the
Colorado Employment Opportunity Act, all as amended; all claims arising under
discrimination laws, whistleblower laws and laws relating to violation of public
policy, retaliation, or interference with legal rights; all claims for
compensation of any type whatsoever, including claims for wages, bonuses,
commissions, equity, vacation, sick leave, PTO and severance; all claims arising
under tort, contract and/or quasi- contract law, including all claims arising
under the Employment Agreement; and all claims for monetary or equitable relief,
including attorneys’ fees, back pay, front pay, reinstatement, experts’ fees,
medical expenses, costs and disbursements. The Executive hereby waives any right
to seek or recover any individual relief (including any money damages,
reinstatement, or other relief) in connection with any of the Worx Released
Claims through any charge, complaint, lawsuit, or other proceeding, whether
commenced or maintained by the Executive or by any other person or entity, with
the exception of any right to seek an award pursuant to Section 21F of the
Securities Exchange Act of 1934, as amended. In addition, and without limiting
the foregoing, Executive admits and acknowledges that, solely with respect to
the foregoing release, Executive is waiving (and will forever affirm that
Executive has waived) any right of recovery, in law or equity, that Executive
may have against any Worx Released Party (including, without limitation, actual,
liquidated, compensatory or punitive damages, equitable relief, attorneys’ fees
or otherwise), in connection with any legal proceeding (judicial,
administrative, arbitral or otherwise) including without limitation, any such
proceeding commenced or maintained by any governmental agency or other third
party.

 



3

 

 

(b)               Worx Released Claims. Worx hereby irrevocably and
unconditionally releases, acquits and forever discharges Executive from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
that Worx now has, or has ever had, or ever shall have, against Executive, by
reason of any and all acts, omissions, events, circumstances or facts existing
or occurring through the date this Agreement is executed by Worx that directly
or indirectly arise out of, relate to, or are connected with, the Executive’s
services to, or employment by Worx, with the exception of the claims set forth
in Section 5(c) below (the claims released in this Agreement are collectively
referred to as the “Executive Released Claims”).

 

(c)               Certain Exclusions. The Worx Released Claims and the Executive
Released Claims do not include (a) any claims for vested benefits to which the
Executive is entitled upon the termination of the Executive’s employment in
accordance with the terms of the applicable employer-sponsored or administered
group employee welfare benefit or 401(k) plan; (b) any claims related to acts,
omissions or events occurring after the date this Agreement is signed by the
Executive or Worx; and (c) any claims that cannot legally be waived by private
agreement.

 

(d)               Release of Unknown Claims. It is the intention of Executive
and Worx that this Agreement serve as a general release which shall be effective
as a bar to each and every claim, demand, or cause of action it releases. Each
Party recognizes that it may have some claim, demand, or cause of action against
the other Party of which such Party is totally unaware and unsuspecting which
such Party is giving up by execution of this Agreement and the general release
contained herein. It is the intention of the Parties in executing this Agreement
that it will deprive such Party of each such claim, demand or cause of action
and prevent such Party from asserting such claim against the other Party. The
Executive and Worx expressly waive and relinquish all rights and benefits
afforded by California Civil Code Section 1542 and do so understanding and
acknowledging the significance of such specific waiver of Section 1542. Section
1542 states as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 



4

 

 

6.                  Review and Revocation. Executive understands that by signing
this Agreement, Executive is waiving rights or claims that Executive may have
against any of the Worx Released Parties, including for example, claims that any
Worx Released Party violated the Age Discrimination in Employment Act, 29 U.S.C.
§§ 626, et seq., by discriminating against Executive on account of Executive’s
age. By this writing, Executive is advised to consult with an attorney prior to
signing this Agreement. The release in Section 5(a) does not include claims
arising from acts or conduct occurring after the date that Executive signs the
Agreement. Executive has had the opportunity to review and consider this
Agreement for a period twenty-one (21) days, and Executive’s decision to sign
was made freely and voluntarily and without duress or coercion by any person.
This Agreement, when signed by the Parties, will become effective on the eighth
day following the date that Executive signs it (the “Effective Date”). Executive
may at any time prior to the Effective Date revoke Executive’s acceptance of
this Agreement by giving notice in writing of such revocation to Worx at the
address and in accordance with the notice provisions set forth in Section 10 of
the Employment Agreement (attn: CEO). In the event that Executive revokes the
Agreement prior to the Effective Date, this Agreement will be deemed null and
void.

 

7.                  Non-Disclosure of Confidential Information; Trading
Acknowledgment.

 

(a)               Non-Disclosure of Confidential Information. During employment
with Worx, Executive was given access to the confidential and proprietary
information of Worx (“Confidential Information”). Executive will not disclose or
use such confidential or proprietary information for the benefit of Executive or
any person or entity other than Worx. Executive understands that, without
limiting any other remedies, Worx may seek from a court of competent
jurisdiction an injunction to prohibit such unauthorized use or disclosure.
Notwithstanding any provision of this Agreement (or any other agreement imposing
post-employment confidentiality obligations on Executive) that prohibits the
disclosure of trade secrets or confidential
information, Executive understands that he may not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that (i) is made (A) in confidence to a Federal, State or local
government official, either directly or indirectly, or to an attorney, and (B)
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  In addition, if
Executive files a lawsuit or other court proceeding against any of Worx for
retaliating against him for reporting a suspected violation of law, Executive
may disclose the trade secret or confidential information to the attorney
representing Executive and use the trade secret or confidential information in
the court proceeding, if Executive files any document containing the trade
secret or confidential information under seal and does not disclose the trade
secret or confidential information, except pursuant to court order.
 Notwithstanding the foregoing, Executive acknowledges and agrees that nothing
in this Agreement shall limit, curtail or diminish any of Worx’ statutory rights
under the Defend Trade Secrets Act, any applicable state law regarding trade
secrets, or common law. Notwithstanding the foregoing Confidential Information
shall not be deemed to include any information that becomes generally available
to the public other than as a result of any unauthorized disclosure by the
Executive, or that becomes available to the Executive on a nonconfidential basis
from a source other than Worx (or any Worx Released Party) where such disclosing
Person is not bound by a duty of confidentiality, or other contractual, legal or
fiduciary obligation, to Worx.

 



5

 

 

(b)               Trading Acknowledgment. Executive acknowledges that he is in
possession of material, nonpublic information regarding Worx, and that
applicable securities laws require that he refrain from trading in securities of
Worx, including the Restricted Shares to be delivered to Executive hereunder,
while he is in possession of such material, nonpublic information. Worx
covenants that it will not disclose any material, nonpublic information to
Executive after the End Date that will not be disclosed by Worx on its Quarterly
Report on Form 10-Q for the fiscal quarter ending September 30, 2019.

 

8.                  Return of Worx Property. In accordance with the Employment
Agreement, by the End Date, or upon request of Worx, Executive shall return to
Worx any Worx property in Executive’s possession, custody, or control.

 

9.                  Non-Disparagement. Executive will not (i) make any
statements or take any actions that in any way disparage or could harm the
reputation and/or goodwill of, Worx or any other or any other Worx Released
Parties, or (ii) in any way, directly or indirectly, cause or encourage the
making of such statements or the taking of such action by anyone else. The Worx
Released Parties and their respective executives, officers, consultants, lenders
and directors will not (i) make any statements or take any actions that in any
way disparage or could harm the reputation and/or goodwill of Executive, or (ii)
in any way, directly or indirectly, cause or encourage the making of such
statements or the taking of such action by anyone else. Worx covenants that it
will file an 8-K within two (2) days of the Effective Date announcing that Worx
and the Executive have amicably agreed to terminate their employment arrangement
and attaching this Agreement as exhibit.

 

10.              Cooperation. In addition to, and without limiting the
Transition Assistance required under Section 1 above, Executive will continue to
make himself reasonably available to assist Worx in an orderly transition of his
duties. In connection with any internal investigation or participation of Worx
or any of its affiliated entities in any current or future litigation or
governmental investigation or proceeding that relates to events which occurred
during Executive’s employment or about which Executive has information,
Executive agrees to cooperate fully and devote such time as may be reasonably
required in the preparation, prosecution or defense of the case or inquiry,
including but not limited to, the execution of truthful declarations or
providing information and/or documents requested by Worx all at the sole expense
of Worx.

 



6

 

 

11.              Acknowledgements.

 

(a)               This Agreement is not intended to be, and shall not be
construed as, any admission that Executive, Worx or any Worx Released Party has
violated any law or committed any wrongdoing whatsoever.

 

(b)               Per the Employment Agreement and subject to Worx policies
relating to the reimbursement of expenses, Worx will reimburse Executive for any
outstanding expenses that were incurred by Executive in connection with the
performance of his duties prior to the End Date. Worx will pay to Executive
wages in satisfaction of any accrued and unused paid vacation time through the
End Date during the Company’s next payroll cycle but no later than October 31,
2019.

 

(c)               This Agreement, including the terms, facts, circumstances,
statements, negotiations, and documents relating hereto, shall not be admissible
or submitted as evidence in any litigation in any forum for any purpose other
than to secure enforcement of the terms and conditions of this Agreement or to
defend against a claim relating to this Agreement.

 

(d)               Except as is otherwise provided herein, this Agreement
contains the entire understanding between Executive and Worx concerning
Executive’s termination and supersedes all prior agreements and understandings
(written or oral) relating to the subject matter hereof. Neither party is
relying on, or may rely upon, any prior or contemporaneous statements or
representations, whether verbal or written, not expressly set forth in this
Agreement. This Agreement may not be amended, supplemented, or modified in any
manner, except in writing signed by Executive and an authorized representative
of Worx. This Agreement constitutes the duly authorized, valid and binding
agreement of each Party enforceable against such Party in accordance with its
terms.

 

(e)               Executive acknowledges that the Non-Competition and
Non-Solicitation covenants contained in Exhibit A to the Employment Agreement
will survive the termination of Executive’s employment thereunder.

 

(f)                Nothing in this Agreement will (or should be construed to):
(i) interfere with Executive’s right and responsibility to give truthful
testimony under oath; (ii) restrict Executive’s ability to communicate
information regarding wages or terms and conditions of his employment with Worx;
(iii) prohibit Executive from disclosing the information contained in this
Agreement to the Equal Employment Opportunity Commission (“EEOC”) or any state
agency responsible for enforcing anti-discrimination laws; or (iv) preclude
Executive from participating in an investigation, filing a charge, or otherwise
communicating with the EEOC or any other fair employment agency, but, in
connection with any such charge or proceeding, Executive will have no personal
right to any monetary recovery of any kind.

 

(g)               Should any provision in this Agreement or any provision of any
agreement incorporated or referenced herein be declared or determined by any
court to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected, and the illegal or invalid part, term, or
provision shall not be a part of this Agreement. The failure of any party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered to be a waiver thereof or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement

 



7

 

 

(h)               This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles. No action arising out of, or relating to, this
Agreement, or Executive’s employment with or separation from Worx, shall be
brought and maintained in any forum other than in the State or Federal Courts of
New York located in New York County, New York, and each party expressly
consents, and waives any objection, to the jurisdiction and venue of such courts
in connection with any such action, regardless of the convenience of such forum.
In addition: TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE
WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT NEITHER PARTY WILL ASSERT
ANY RIGHT TO TRIAL BY JURY ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE, IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO THE DEALINGS OF,
OR RELATIONSHIP BETWEEN, THE PARTIES HEREUNDER, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER UNDER ANY STATUTE OR IN TORT OR
CONTRACT, OR OTHERWISE. Any party may file an original counterpart or a copy of
this Section with any court as written evidence of the consent of the parties to
the waiver of the right to trial by jury.

 

This Agreement is personal to Executive, and he will not assign this Agreement
or any of his rights or obligations hereunder to any other person. Worx may,
without Executive’s consent, assign this Agreement, including all rights
hereunder, to any Worx affiliate or any successor to Worx’ business.

 

This Agreement inures to the benefit of and binds (i) Worx, each of their
respective parents, subsidiaries, and affiliated entities, and their respective
successors and assigns, and, for all such entities, each of their employees,
agents, directors, officers, servants, representatives, attorneys, partners,
joint venturers, shareholders, members, and all persons or entities acting in
concert with them, and (ii) Executive and his estate, heirs, and
representatives, and his and their successors and assigns. Each of Worx may,
without Executive’s consent, assign this Agreement to any affiliate or any
successor to its respective business.

 

BY SIGNING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS
BEEN GIVEN TWENTY-ONE (21) DAYS TO CONSIDER ITS TERMS; THAT EXECUTIVE HAS
CAREFULLY READ AND UNDERSTANDS ALL OF ITS TERMS, WHICH INCLUDE THE WAIVER OF
IMPORTANT RIGHTS; THAT EXECUTIVE AGREES TO ITS TERMS; THAT EXECUTIVE HAS BEEN
ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE SIGNING AND DID SO TO THE
EXTENT EXECUTIVE DEEMED APPROPRIATE; AND THAT EXECUTIVE IS SIGNING IT
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.

 

(Signature page to Settlement Agreement And Mutual Release follows)

 



8

 

 

(Signature page to Settlement Agreement And Mutual Release)

 

ACCEPTED AND AGREED BY:         John Price (“Executive”)               /S/ John
Price         Date: October 25, 2019               ACCEPTED AND AGREED BY:      
  SCWorx Corp.             By:  /s/ Marc S. Schessel   Name: Marc S. Schessel  
Title: Chief Executive Officer   Date: October 25, 2019  

 



 

 

 

 

 

 

 

 

 

 

